Ness, Justice:
In Marley v. Kirby, S. C., 245 S. E. (2d) 604 (1978), we held the South Carolina comparative negligence statute unconstitutional and remanded the case for retrial. On re*17mand, the trial judge ruled that since only Marley had appealed the original decision, the verdict against Kirby should not be disturbed. This was error.
Our intention in Marley v. Kirby was that- the entire case should be retried without the application of the comparative negligence statute. We reverse and remand for a new trial on all issues.
Reversed and remanded.
Lewis, C. J., and Littlejohn, Rhodes and Gregory, JJ., concur.